Walker, J., delivered the opinion of the court. The fact that the charter of the bank may have expired before this judgment was paid, does not release the appellant from its payment, if there is any person who holds either the legal or equitable title. If the plaintiff had been a natural person, and he had assigned it, the assignee would have acquired an equitable title, and it could not be said that the death of the ■plaintiff would release or satisfy the judgment, and prevent the assignee from having satisfaction by an appropriate remedy. Corporations receive from the legislature an existence, endowed with many privileges and capacities of individuals, and of these usually the right to sue for and recover judgments for their debts. And having whilst their legal existence continues recovered a judgment, and assigned it by legal authority and afterwards ceasing to exist, cannot satisfy or discharge the debt. The act of February 28, 1845, (Sec. 3, Sess. Laws, 246,) authorized and required the bank, if it should accept the terms and conditions of that law, within thirty days after such acceptance, to make an assignment of all their real and personal property to assignees named in the act; all of their personal estate, rights, credits and debts of every kind due them at Shawneetown, and the branch at Lawrenceville, to Albert G. Caldwell and E. Z. Ryan. The assignment was made on the 10th of April, 1845, by the bank to them, as required by the act. It required the assignees to collect the debts, and to make compromises as they might deem most advantageous. The act also gave the assignees four years from its passage to make a final settlement of its affairs. It also appears, that in a proceeding in the Circuit Court of the United States for the district of Illinois, against the assignees at the December term, 1850, William Brown, Joseph Gillespie and Albert G. Caldwell, were appointed trustees of the property of the bank. And the General Assembly, by an act approved February 15, 1851, (Sess. Laws, 120,) declared that they, or either one of them, who should give bond in pursuance to the decree, should be considered as legal successor or successors of the assignees of the bank. The act also conferred upon such of them as should give bond, the right to sue and be sued, to prosecute and defend all suits already brought in the names of the assignees, to sue out an execution on all judgments rendered in favor of the bank or the assignees; which executions are required to issue in the names in which the judgments had been rendered, and be controled and collected as they might have been by the bank or assignees. Caldwell only qualified, under the first decree, and in July, 1857, departed this life, when the court appointed appellee, sole trustee of this fund, who proceeded to, and has ever since acted in that capacity. Whilst the assignment by the bank under the act of 1845, and the act of 1851, may have transferred, and no doubt did transfer the legal title in the property and debts of the bank, it does not follow that it vested in the appellee, under the decree of the court. It was obviously upon the supposition that such a decree did not, that induced the act of February, 1857, declaring the trustees to be successors of the assignees of the bank, and conferring that right. But whilst the trustee appointed by a court, to take charge of property, is not invested with the legal title to the property, he has by that means conferred upon him the equitable title with a power to execute the trust. And it is believed that the uniform practice of all courts of equity authorizes the trustee to proceed in his own name in all proceedings in equity. Hence it can matter but little whether he has the legal or equitable title. If it is the latter, he may enforce the claim by bill. In this case, however, the appellee alleges that he is unable to find any title in appellant to the land of record. And alleges that he supposed that the appellee owned the land at the time of the levy, but is informed that a son of appellee, since deceased, had claimed to own the land, and prays a discovery of what title, if any, the appellee had to the premises. And as appellee showed himself the trustee of the fund, the court acquired jurisdiction to entertain the bill. And the court having acquired jurisdiction, it was proper to proceed to complete justice, between all parties. By the decree the court in effect quashed the execution, the levy and sale, and thereby gave the appellee all that he could have obtained by his motion. When that was done, nothing more could have been attained by proceeding with the motion. And as it did appellee no injury, he cannot complain of the injunction. Then as the court had acquired jurisdiction, and as the judgment was still unpaid, it was proper that the court should proceed to decree a sale of land for its satisfaction. There was no necessity of turning the appellee over to a court of law, to seek his remedy when all the parties were in court, complete justice could then be done. The decree of the court below is affirmed. Decree affirmed.